Citation Nr: 0516737	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  00-24 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran testified at a videoconference hearing before the 
undersigned in November 2003.  The case has been returned for 
review subsequent to a March 2004 Remand.

In a May 2005 VA examination report, the examiner indicated 
that the veteran is unemployable due to his service-connected 
disorder.  The Board construes these statements as a claim 
for a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).  These matters are 
referred to the RO for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Board Remand a VA examination was conducted 
in March 2004.  At the time of the examination the claims 
file was not available for review by the physician.  In April 
2004, the physician reviewed the claims file; however, the 
March 2004 evaluation report was not available for review.  
The examiner noted that it would be preferable to review the 
claims file and the March 2004 evaluation report 
concurrently.  

Further, in March 2004 the examiner suggested further 
diagnostic testing.  The recommended testing was conducted in 
July 2004; however, the examiner did not review or add 
additional comments.  

Moreover, the Board requested that the examiner provide a 
Global Assessment of Functioning Score (GAF).  The examiner 
deferred providing the GAF score, as requested in the remand.  
The veteran's representative requested that the Board remand 
the case for a GAF score.  

Still further, the diagnostic testing conducted in July 2004 
shows evidence of malingering; however, a May 2005 VA 
hospital report indicates that the veteran is unemployable as 
a result of his PTSD.  In light of the medical evidence 
before the Board, further development is needed.  The 
physician should review the claims folder in conjunction with 
the March and July 2004 examination reports and provide an 
addendum to the record.  A contemporaneous examination should 
also be conducted.  When a claimant alleges that his or her 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  Obtain current VA outpatient 
treatment records.

2.  The RO should make arrangements with 
the Dorn VA medical facility for the 
veteran's claims folder to be forwarded 
to the physician who conducted the VA 
examination in March 2004 (if unavailable 
to another VA physician) in order to 
review the claims folder, to include the 
additional medical evidence.  Request the 
examiner to provide an addendum regarding 
the severity of the veteran's 
service-connected PTSD.  The examiner 
should review the additional medical 
records (claims file, March 2004 
evaluation, July 2004 testing) and assign 
a GAF, if possible, and explain what the 
assigned score represents.  This is to 
complete the examination process which 
originally had either lacked either the 
claims folder, the March 2004 evaluation, 
or the July 2004 testing results.

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the severity of his service-connected 
residuals of PTSD.  The examiner is asked 
to report on the presence or absence of 
the specific symptoms in the general 
rating formula for mental disorders, a 
copy of which may be found in the 
November 2004 supplemental statement of 
the case, pp. 10-12.  The examiner should 
also comment on degree, if any, of 
industrial/occupational and social 
impairment produced by the service-
connected PTSD.  The examiner must review 
the additional medical records and assign 
a GAF, if possible, and explain what the 
assigned score represents.  A complete 
rationale for any opinion expressed must 
be provided.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, 
including the April-May 2005 hospital 
summary, and the examiner should 
acknowledge such review in the 
examination report.

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




